Action to recover for property damage and personal injuries suffered by plaintiffs as a consequence of the collision, at a point some distance from the intersection of two streets, between defendant’s bus and a Chevrolet car which was operated by one plaintiff and in which the other two plaintiffs were passengers. Judgment for the defendant reversed on the law and a new trial granted, costs to abide the event. The court erred in stating, *988in connection with a request to charge, that it did not make any difference whether the bus driver was going “ 15 miles an hour or 35 miles an hour ” when the bus was proceeding through the intersection of the two streets. The speed at which the bus was being driven and whether or not that speed was in violation of the ordinances were elements pertinent to the determination of whether the bus driver was negligent and whether negligence in that particular was in whole or part the cause of the contact of the bus with the Buick car and the subsequent contact with the Chevrolet car in which plaintiffs were seated. The speed had a direct relation to whether or not contact with the Buick could have been avoided in the first place, and if it could not have been avoided, whether the degree of swerve and the extent of the sldd ensuing could have been kept within a distance that would have avoided crashing into the Chevrolet car, which was on its right side of the road and which the court found as a matter of law was being prudently operated. The charge of the court in this respect took from the jury’s consideration “ prior alleged acts of negligence ” which placed the bus in a position where the accident became inevitable. (Rivisto v. Heller, 253 App. Div. 351, 352.) Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.